AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT
 


 
This Amendment No. 1 to the Employment Agreement (the “Amendment”) is effective
as of September 1, 2011 by and between National Rural Utilities Cooperative
Finance Corporation, a District of Columbia cooperative association (“CFC”) and
Sheldon C. Petersen (the “Executive”).
 
WHEREAS, CFC and the Executive are parties to that certain Employment Agreement
dated as of January 1, 2008 (the “Agreement”); and
 
WHEREAS, CFC and the Executive wish to amend the Agreement in order to extend
the “Term of Employment” which will terminate on February 29, 2012, unless
earlier terminated or extended as provided in the Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
 
A.  Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the meanings given to them in the Agreement.
 
B.  
 Section 3 of the Agreement (Term of Employment) is hereby deleted in its
entirety and the following provision is hereby substituted in its place:

 
3.  Term of Employment.  The Term of Employment under this Agreement shall
commence as of January 1, 2008, and shall terminate on February 28, 2015, unless
terminated earlier as provided in Section 6 below or extended as provided in the
following sentence (the “Term of Employment”).  The Term of Employment shall
automatically be extended on March 1, 2015 and each subsequent March 1 for an
additional year unless, not later than 6 months prior to any such date, either
party to this Agreement shall have given written notice to the other party that
the Executive or CFC does not wish to extend or further extend the Term of
Employment.

 
C.  
Section 4 of the Agreement (Compensation) is hereby deleted in its entirety and
the following provision is hereby substituted in its place:

 
4.  Compensation.  For all services rendered by the Executive from January 1,
2011 through the remaining Term of Employment, CFC shall pay the Executive as
compensation (i) a base salary, in periodic installments in accordance with
CFC’s usual payroll practice for its senior executives, at an annual rate of not
less than $790,000 (the “Base Salary”), (ii) an annual incentive (the “Short
Term Incentive”) pursuant to the terms set forth in  each  CFC Annual Incentive
Plan; and (iii) a long-term incentive pursuant to the terms set forth in
each  CFC Long Term Incentive Plan.  During the Term of Employment, the
Executive’s Base Salary shall be reviewed for possible increase at least
annually, and the term “Base Salary’ shall thereafter refer to the Base Salary
as so increased.
 
 
 

--------------------------------------------------------------------------------

 


 
D. This Amendment contains the entire agreement of the parties with respect to
the matters set forth herein, and may only be amended by subsequent written
agreement of the parties hereto.  This Amendment is governed by and is to be
construed and enforced in accordance with the laws of the Commonwealth of
Virginia.
 
E.  
Subsequent to September 6, 2011, any notices delivered to CFC pursuant to the
Agreement shall be deemed to have been given in the manner provided in the
Agreement when delivered to the following address:

 
National Rural Utilities Cooperative Finance Corporation
20701 Cooperative Way
Dulles, Virginia 20166
Attn:  President
 
F.  
 Except as expressly amended hereby, each and every term, condition and
provision of the Agreement shall remain in full force and effect.

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment.
 
NATIONAL RURAL UTILITIES COOPERATIVE FINANCE COPORATION
 


 
 
By:      /s/ J. DAVID WASSON        (SEAL)      7/21/11
 
            J. David Wasson, President                     Date
 
 
By:      /s/ SHELDON C. PETERSEN (SEAL)      7/21/11
 
            Sheldon C. Petersen                           Date
 
 


 


 


 


 


 